WR-62,099-03
                                                           COURT OF CRIMINAL APPEALS
                                                                            AUSTIN, TEXAS
                                                         Transmitted 4/8/2015 12:55:52 PM
                                                            Accepted 4/8/2015 1:12:29 PM
                                                                             ABEL ACOSTA
                                                                                     CLERK
                         No. WR-62,099-03
                                                              RECEIVED
                                                       COURT OF CRIMINAL APPEALS
                                                              4/8/2015
                                                         ABEL ACOSTA, CLERK
                         IN THE
               COURT OF CRIMINALAPPEALS
                FOR THE STATE OF TEXAS


                     In re Robert Lynn Pruett,

                             Petitioner,

                                 vs.

                         William Stephens,
           Director, Texas Department of Criminal Justice,
                  Correctional Institutions Division

                            Respondent.

              _________________________________

        NOTICE REGARDING STATE’S RESPONSE TO
          PETITION FOR WRIT OF PROHIBITION
            _________________________________

                       CAPITAL CASE
MR. PRUETT IS SCHEDULED TO BE EXECUTED ON APRIL 28, 2015.
              _________________________________

                           David R. Dow
                     Texas Bar No. 06064900
                      ddow@central.uh.edu
                 University of Houston Law Center
                          100 Law Center
                   Houston, Texas 77204-6060
                       TEL: (713) 743-2171
                      FAX: (713) 743-2131
                                No. WR-62,099-03



                                IN THE
                      COURT OF CRIMINAL APPEALS
                        FOR THE STATE OF TEXAS


                            In re Robert Lynn Pruett,

                                    Petitioner,

                                        vs.

                               William Stephens,
                 Director, Texas Department of Criminal Justice,
                        Correctional Institutions Division

                                   Respondent.

                     _________________________________

              NOTICE REGARDING STATE’S RESPONSE TO
                PETITION FOR WRIT OF PROHIBITION
                  _________________________________

      Pruett’s petition states that no physical evidence connects Pruett to the

crime. Petition at 7. In its response, the SPU states that Officer Nagle’s blood was

found in the gym. State’s Response at 15. In fact, that assertion is untrue. The

pants and towel found in the gym area contained Pruett’s blood, not Nagle’s blood.

Trial Tr. vol. 42: 346-47, 350. None of Officer Nagle’s blood was found in the

gym, nor was any found on any item belonging to Mr. Pruett.
    Respectfully Submitted,



        s/ David R. Dow
 __________________________
          David R. Dow
    Texas Bar No. 06064900
University of Houston Law Center
         100 Law Center
   Houston, Texas 77204-6060
      Tel. (713) 743-2171
      Fax (713) 743-2131

   Counsel for Robert Pruett




               2
                          CERTIFICATE OF SERVICE

      I certify that on the 8th day of April 2015, a true and correct copy of the
above legal document was delivered via email to:

      Jefferson Clendenin
      Assistant Attorney General
      Criminal Appeals Division
      Texas Bar No. 24059589
      P.O. Box 12548, Capitol Station
      Austin, Texas 78711
      Tel. (512) 936-1600
      Fax (512) 320-8132
      Email jay.clendenin@texasattorneygeneral.gov


      Melinda Fletcher
      Special Prosecution Unit
      mfletcher@sputexas.org

                                                     s/ David R. Dow
                                                     _________________________
                                                     David R. Dow




                                          3